DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the pistons move under elastic force and not by their weight, a recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim. In this case, when the devices are oriented vertically, the separation of the pressing body from the base body is inherently provided in part by the weight of the pressing body itself by the force of gravity as each pressing body has mass. There is no structure in either reference preventing gravity from also acting on either pressing body found in Boehm and Hattori. The rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963). MPEP § 2144.02.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US Patent No. 8,453,887).
Re: Claim 1, Boehm discloses the claimed invention including a push-out apparatus configured to eject a non-Newtonian fluid from an ejection port of a container in which the fluid is stored,
the push-out apparatus comprising a piston (1) configured to advance toward and retreat from the fluid (12) in the container through an opening (43) of the container (11) (Figs. 1-3, 13), 
the piston including: 
a base body (2) (Figs. 1-3);
a sealing ring (6) provided at an outer peripheral surface of the base body and configured to slidingly contact an inner peripheral surface of the container (Figs. 1-3);
a pressing body (7) provided at one side of the base body in a non-hermetical state with respect to the container and configured to press the fluid in the container, the one side being close to the fluid (Figs. 1-3); and
a supporting member (8) supporting the pressing body in a state where the pressing body is separated from the base body (Figs. 1-3), wherein:
the base body includes an air discharge hole (4) through which an inside and outside of the container communicate with each other, the inside and outside of the container being sealed by the sealing ring (Fig. 3, Col. 3, lines 64-65, air discharge hole);
the pressing body approaches and separates from the base body between a first position at which the pressing body opens the air discharge hole (Depicted in Fig. 4), and a second position at which the pressing body closes the air discharge hole (Depicted in Fig. 5); and
the pressing body is configured to separate from the base body by a weight of the pressing body and the supporting member, and supported by the supporting member at the first position and moves to the second position by force applied from the fluid in the container (Col. 4, lines 44-48, pressing body moved by force of fluid, gravity inherently acts on the pressing body as well).
Re: Claim 3, Boehm discloses the claimed invention including the piston further includes a sealing member (13) provided at one of the base body and the pressing body so as to be opposed to the other of the base body and the pressing body; when the pressing body is located at the first position, the sealing member separates from the other of the base body and the pressing body to open the air discharge hole; and when the pressing body is located at the second position, the sealing member contacts the other of the base body and the pressing body to close the air discharge hole (Fig. 6, 
Re: Claim 4, Boehm discloses the claimed invention including an outer diameter of the pressing body is smaller than an outer diameter of the sealing ring (Depicted in Fig. 3).
Re: Claim 5, Boehm discloses the claimed invention including the piston is configured such that before the fluid reaches a surface of the pressing body which surface is located close to the base body, force applied a surface of the pressing body which surface is located close to the fluid from the fluid exceeds force by which the pressing body is kept at the first position (Col. 4, lines 44-48, pressing body moved by force of fluid when it exceeds force of supports).
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Patent No. 4,714,423).
Re: Claim 1, Hattori discloses the claimed invention including a push-out apparatus configured to eject a non-Newtonian fluid from an ejection port of a container in which the fluid is stored,
the push-out apparatus comprising a piston (5) configured to advance toward and retreat from the fluid in the container (3) through an opening (2) of the container (11) (Figs. 4, Col. 61-64, container with opening), 
the piston including: 
a base body (5) (Figs. 1-3);
a sealing ring provided at an outer peripheral surface of the base body and configured to slidingly contact an inner peripheral surface of the container (Figs. 4 depicts a sealing ring against container);
a pressing body (25) provided at one side of the base body in a non-hermetical state with respect to the container and configured to press the fluid in the container, the one side being close to the fluid (Figs. 4, fluid side pressing body); and
a supporting member (25b) supporting the pressing body in a state where the pressing body is separated from the base body (Figs. 4), wherein:
the base body includes an air discharge hole (26) through which an inside and outside of the container communicate with each other, the inside and outside of the container being sealed by the sealing ring (Fig. 4, Col. 3, lines 30-37, air discharge hole);
the pressing body approaches and separates from the base body between a first position at which the pressing body opens the air discharge hole (Depicted in Fig. 4), and a second position at which the pressing body closes the air discharge hole (Col. 3, lines 33-37, closed valve); and
the pressing body is configured to separate from the base body by a weight of the pressing body and the supporting member, and supported by the supporting member at the first position and moves to the second position by force applied from the fluid in the container (Col. 3, lines 59-60, pressing body moved closed when pressed against material, gravity inherently acts on the pressing body as well).
Re: Claim 2, Hattori discloses the claimed invention including the piston is configured to advance and retreat in an upper-lower direction; the pressing body is arranged under the base body;
the base body includes a guide hole extending in the upper-lower direction (Fig. 4, guide hole is the in which the shaft is disposed); the supporting member includes
a shaft portion (25b) extending through the guide hole and fixed to the pressing body; and
a stopper portion provided at an upper portion of the shaft portion and configured to contact an upper surface of the base body so as to be separable from the upper surface of the base body (Fig. 4, depicts a stop portion at the upper portion); and
in a state where a gap is formed between the pressing body and the base body, the stopper portion contacts the upper surface of the base body, and the pressing body is therefore supported by the supporting member at the first position (Fig. 4, depicts the stopper portion in the open gap position against the base portion).
Re: Claim 3, Hattori discloses the claimed invention including the piston further includes a sealing member (27) provided at one of the base body and the pressing body so as to be opposed to the other of the base body and the pressing body; when the pressing body is located at the first position, the sealing member separates from the other of the base body and the pressing body to open the air discharge hole; and when the pressing body is located at the second position, the sealing member contacts the other of the base body and the pressing body to close the air discharge hole (Fig. 4, Col. 3, lines 34-37, sealing member placed on either the base body or pressing body to oppose the other for contact when closing the air hole).
Re: Claim 4, Hattori discloses the claimed invention including an outer diameter of the pressing body is smaller than an outer diameter of the sealing ring (Depicted in Fig. 4).
Re: Claim 5, Hattori discloses the claimed invention including the piston is configured such that before the fluid reaches a surface of the pressing body which surface is located close to the base body, force applied a surface of the pressing body which surface is located close to the fluid from the fluid exceeds force by which the pressing body is kept at the first position (Col. 3, lines 59-60, pressing body moved by force of fluid when it exceeds force of supports).
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US Patent No. 8,453,887) as applied to claim 1 above, and further in view of Turner (US Patent No. 9,862,001).
Re: Claim 6, Boehm discloses the claimed invention except for a clamp. However  Turner teaches a push out apparatus including a clamp (38) configured to fix a container in an advancing-retreating direction of the piston, wherein the clamp allows the container to move within at least a predetermined movement range in a direction perpendicular to the advancing-retreating direction (Fig. 1, Col. 2, lines  58-64, clamp fixes a container in the advancing/retreating piston; the relative width of the clamp allows for some movement perpendicular to piston adv/ret direction).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed actuator with torque control as taught by Turner, since Boehm states in column 8, lines 42-46 that pistons of the type described above with reference to the drawings can find application in many types of dispensing systems, and using the clamping structure of Turner would allow it to be properly used 
Re: Claim 7, Boehm discloses the claimed invention except for specifying the particulars of the actuator used to advance the piston. However, Turner teaches a push out apparatus including an actuator (36) configured to operate the piston; and a controller (22) configured to control the actuator, wherein the controller includes: a torque detecting unit (20, 72, 74) configured to detect torque transmitted from the actuator to the piston; and a control unit (52) configured to reduce driving force of the actuator when the torque detected by the torque detecting unit exceeds a predetermined upper limit (Fig. 1, 5-7, Col. 6, lines 25-47, measures voltage and pulse per revolution by the actuator and stopped if torque exceeds an upper limit that the actuator can handle).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed actuator with torque control as taught by Turner, since Turner states in column 4, lines 7-8 that such a modification avoiding excess torque that could result in a mechanical breakdown while also reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. Further, adding an actuator with a controller provides for less physical strain for the user, made further obvious in the holding that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754